United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3956
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Amy E. Jones

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 19, 2016
                             Filed: October 18, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Amy Jones was convicted of conspiracy to distribute and possess with intent
to distribute heroin, 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846, being an unlawful user
of a controlled substance in possession of a firearm, 18 U.S.C. §§ 922(g)(3),
924(a)(1), and aiding and abetting the distribution of heroin, 21 U.S.C. § 841(a)(1),
(b)(1)(C). The district court1 varied upward from the advisory Sentencing Guidelines
range of 33 to 41 months, sentencing Jones to 60 months imprisonment. On appeal,
Jones challenges the sentence as unreasonable. We affirm.

       We review the substantive reasonableness of a sentence for abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007). Under this deferential standard, a
sentence is unreasonable if the district court “fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Robinson, 781 F.3d 453, 466 (8th Cir. 2015).
Though a sentence that is above the Guidelines range is not presumed reasonable, we
give “due deference to the district court’s decision that the § 3553(a) factors, on a
whole, justify the extent of the variance.” United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (quoting Gall, 552 U.S. at 51). All that is generally
necessary to withstand appellate scrutiny “is evidence that the district court was
aware of the relevant factors.” United States v. Perkins, 526 F.3d 1107, 1110 (8th
Cir. 2008).

       The record belies Jones’s position that the district court did not adequately
consider the relevant sentencing factors set forth in 18 U.S.C. § 3553(a). To the
contrary, the court recited the factors, heard extensive argument of counsel, and
explained its chosen sentence in light of the need to deter illegal drug use and protect
the public from its harmful effects. See Rita v. United States, 551 U.S. 338, 359
(2007) (finding no need for a lengthy explanation of sentencing where “the record
makes clear that the sentencing judge considered the evidence and arguments”); see
also United States v. Torres-Ojeda, 829 F.3d 1027 (8th Cir. 2016) (same); United
States v. Miles, 499 F.3d 906, 909 (8th Cir. 2007) (finding sufficient consideration


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-
of the sentencing factors in part because “the district court heard extensive arguments
from [defendant’s] counsel and the government”). The court found the suggested
Guidelines sentence insufficient, particularly due to the longevity of Jones’s drug
conspiracy. To the extent that Jones would have preferred greater consideration of
factors more favorable to her, there is no justification for reversal.

      We are satisfied that the district court properly considered the relevant
sentencing factors, and we find no abuse of discretion. Accordingly, we affirm.
                        _____________________________




                                         -3-